SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 17, 2009 Secured Diversified Investment, Ltd. (Exact name of registrant as specified in its charter) Nevada 000-30653 80-0068489 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6980 O’Bannon Drive, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(702) 939-3254 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 – REGULATION FD Item 7.01 Regulation FD Disclosure Beginning July 17, 2009, Secured Diversified Investment, Ltd. dba Galaxy Gaming will make available to interested parties the slide show presentation furnished herewith as Exhibit 991. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. Description Slide show presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Secured Diversified Investment, Ltd. /s/ Robert Saucier Robert Saucier
